Citation Nr: 0906734	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-08 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to asbestos 
exposure.

2.  Entitlement to service connection for a fungus infection.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1943 to April 1946 and from January 1951 to June 
1951.  These matters are before the Board of Veterans' 
Appeals on appeal from an April 2005 rating decision by the 
Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO).  

An unappealed June 1947 rating decision previously denied 
service connection for a fungus infection.  Inasmuch as the 
Veteran had a subsequent period of active duty which was not 
considered in the June 1947 rating decision, the current 
claim is a new claim requiring de novo review.  See 38 C.F.R. 
§ 3.156(c).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for COPD and 
whether new and material evidence has been received to reopen 
a claim of service connection for bronchial asthma are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if any action 
on his part is required.


FINDINGS OF FACT

It is not shown that the Veteran had a fungus infection in 
service, or that he now has (or at any time during the 
pendency of the claim had) a fungus infection.


CONCLUSION OF LAW

Service connection for a fungus infection is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

A November 2004 letter advised the Veteran that because there 
was a prior final decision in the matter, he would have to 
submit new and material evidence to reopen the claim; of the 
bases for the denial of his original claim, and of what type 
of evidence would be new and material.  Furthermore, he was 
advised of the information required of him to enable VA to 
obtain evidence in support of his claim, the assistance that 
VA would provide to obtain evidence and information in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The letter also advised him to submit any evidence 
in his possession pertinent to his claim.  This notice, 
provided prior to the initial adjudication of this instant 
claim, was in substantial compliance with the notice 
requirements of the VCAA.  Inasmuch as the RO reopened the 
claim and adjudicated it de novo, the Veteran is not 
prejudiced by the fact that he was notified that new and 
material evidence was required to reopen the claim.  A March 
2006 letter provided notice regarding disability ratings and 
effective dates of awards.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Given that service connection is 
being denied, any question as to the timeliness of such 
notice is moot.  

The Veteran's service treatment records (STRs) are associated 
with his claims file.  Identified pertinent evidence has been 
secured for the record; he has not identified any pertinent 
evidence that is outstanding.  The Board considered whether a 
VA examination and, because there is no competent evidence 
that the Veteran had a fungus infection in service or at any 
time since, found that an examination is not necessary.  See 
38 C.F.R. § 3.159(c)(4)(i).  VA has met its assistance 
obligations.  The Veteran is not prejudiced by the Board's 
proceeding with appellate review in this matter.

Criteria, Evidence and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease of injury; and medical evidence 
of a nexus between the in-service disease or injury and the 
present disability.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and an evaluation of its credibility and probative value.  
38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).   

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran's STRs from his first period of service 
(September 1943 to April 1946) contain no mention of a fungus 
infection.  STRs from his second period of service likewise 
contain no mention of a fungus infection.

VA records from 2004 to 2006 show treatment for atopic 
dermatitis, noticed after coronary artery bypass graft 
surgery, for which Zyrtec was prescribed.  

December 2004 to May 2007 private records from Dr. S. C. do 
not mention complaints or treatment for a fungus infection.  

Records received from the Social Security Administration 
likewise do not show complaints of, or treatment for, a 
fungus infection.  

In various statements the Veteran has alleged that he was 
treated for fungus infection in service.

The threshold question that must be address in this matter 
(as in any claim seeking service connection) is whether the 
veteran actually has a fungus infection (or any residuals of 
a fungus infection), the disability for which service 
connection is sought.  Without proof of a present disability 
"there can be no valid claim of service connection".  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

The record does not contain any objective evidence that the 
Veteran has, or at any time in service or during the pendency 
of this claim has had, a fungus infection.  His STRs do not 
who such infection, and he has neither submitted, nor 
identified for VA to secure, records of any treatment 
provider who found the Veteran to have a fungus infection.  
[Notably, he is receiving treatment for contact dermatitis 
which was noticed after his heart surgery, and is not a 
fungus infection.

"Contact dermatitis is due to an allergic sensitization 
to various substances that produce inflammatory 
reactions in the skin of those who have acquired 
hypersensitivity to the allergen as a result of previous 
exposure to it."  DORLANDS ILLUSTRATED MEDICAL 
DICTIONARY 495 (30th ed. 2003).  "Fungus is an organism 
belonging to the Fungi."  Id. at 744.  "A Fungi is a 
living organism that includes mushrooms, yeasts, and 
molds."  Id.  

Because he is a layperson, the Veteran's own 
allegations/assertions that he has a fungus infection that 
was contracted in service are not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As he 
has not presented any competent evidence that he has, or has 
had, a fungus infection, the Veteran has not presented a 
valid claim of service connection for such disability.  
Consequently, the claim of service connection for a fungus 
infection must be denied.  


ORDER

Service connection for a fungus infection is denied.


REMAND

Regarding whether new and material evidence has been received 
to reopen a claim of service connection for bronchial asthma, 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
explained that in a claim to reopen VA must notify a 
claimant, with some degree of specificity, of the evidence 
and information necessary to reopen a claim, as well as of 
what evidence and information necessary to substantiate the 
underlying claim of service connection.  Review of the claims 
file revealed that notice in this matter has been incomplete.

At the outset, it is noteworthy that a November 2004 letter 
incorrectly stated that the prior final decision in the 
matter of service connection for bronchial asthma was in June 
1947 (if that were so, the claim would require de novo 
review, as the Veteran had a subsequent period of active 
duty).  A review of the claims file revealed that the final 
unappealed rating decision in this matter was in January 1952 
(after the Veteran's second period of active service).  The 
January 1952 rating decision denied service connection for 
bronchial asthma on the basis that such disability was shown 
to have pre-existed, and was not aggravated by, service.  
Although November 2004 correspondence (prior to Kent) 
notified the Veteran generally that he needed to submit new 
and material evidence to reopen the claim of service 
connection for bronchial asthma, and also provided a general 
definition of "new and material evidence", the notice 
provided was not Kent- compliant.  The Veteran was not 
advised as to what type of evidence would be considered new 
and material.  The Court has held that failure to provide 
notice as outlined in Kent is a prejudicial notice defect, 
and the Board has no recourse but to remand this matter for 
proper notice.

Regarding the claim of service connection for COPD as 
secondary to asbestos exposure, military personnel records 
reflect that the Veteran's shipboard duties in service were 
such that he may have had some exposure to asbestos.  VA 
treatment records associated with the claims file shows a 
diagnosis of COPD, a condition that can be related to 
asbestos exposure.  Private records from Spokane Respiratory 
Consultants include an opinion (from Dr. S.G.J.) which 
states, in part, "[a]lthough the lack of pleural plaques 
makes asbestos-related lung fibrosis (asbestosis) less 
likely, this cannot be entirely excluded."  Given that the 
Veteran was involved in work during service that may have 
exposed him to asbestos, and has COPD (which could be related 
to asbestos exposure) a VA examination for a medical nexus 
opinion in this matter is necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Regarding his claim to reopen the 
claim of entitlement to service connection 
for bronchial asthma, the RO should issue 
the Veteran the type of notice required in 
claims to reopen under Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The notice must 
specifically include the definition of new 
and material evidence, and (with some 
degree of specificity) notice as to what 
type of evidence would be considered new 
and material, as well as what is necessary 
to establish service connection for 
bronchial asthma.  Since the last prior 
final decision in this matter, in January 
1952, was based essentially on a finding 
that the bronchial asthma pre-existed 
service and was not aggravated therein, 
the notice should specify that for 
evidence to be considered new and 
material, it would need to show either 
that bronchial asthma did not pre-exist 
service or that it increased in severity 
during (was aggravated by) service.  The 
Veteran and his representative should have 
the opportunity to respond.  The RO should 
arrange for any further development 
suggested by their response(s).

2.  Regarding the claim of service 
connection for COPD as secondary to 
asbestos exposure in service, the RO 
should conduct exhaustive development to 
determine whether or not the Veteran was 
exposed to asbestos during his service in 
the Navy, and if so, the nature, intensity 
and duration of such exposure.  Given that 
his personnel records do not reflect the 
extent of any such exposure, the RO should 
look to all potential alternative sources 
of information for this determination.  If 
after this exhaustive development, the 
record is still insufficient for purposes 
of determining whether the Veteran was 
exposed to asbestos, the RO should so 
specify and should certify that there are 
no additional available records pertaining 
to the Veteran's asbestos exposure in 
service.

3.  If it is found that the Veteran was 
exposed to asbestos in service, the RO 
should also conduct exhaustive development 
to determine whether he had actual pre-
service and/or post-service exposure to 
asbestos and if so, the nature, intensity 
and duration of such exposure.

4.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician (one familiar with asbestos-
related diseases) to determine the 
etiology of his COPD.  The examiner should 
review the claims file, specifically 
considering the evidence concerning the 
nature, intensity and duration of any 
asbestos exposure in service and any pre 
or post-service asbestos exposure.  All 
indicated studies should be performed.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's current COPD is related 
to his service, including as due to 
asbestos exposure.  The examiner must 
explain the rationale for the opinion 
given.

5.  The RO should then readjudicate the 
Veteran's remaining claims.  If either 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


